Citation Nr: 1816511	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-30 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post phlebitic syndrome, associated with status-post left thigh gunshot wound (GSW).
 
2.  Entitlement to a rating in excess of 40 percent for status-post residuals of a GSW to the left thigh.

3.  Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Erin Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015 and October 2016, the case was remanded for additional development, to include providing the Veteran with new VA examinations.  The appeal has now returned to the Board.

At the outset, the Board notes that issue of entitlement to an increased rating for status-post residuals of a GSW to the left thigh was not specifically claimed by the Veteran in his original June 2011 claim or the September 2013 VA Form 9.  It appears that the issue was raised by the RO in the June 2012 rating decision, which continued his 40 rating after the September 2011 VA contract examination.  However, as it was included in the August 2013 Statement of the Case, and recognizing that the outcome that would be most beneficial to the Veteran, the Board has taken jurisdiction of the claim for an increased rating for status-post residuals of a GSW to the left thigh.


FINDINGS OF FACT

1. The weight of the evidence is not sufficient to indicate that the Veteran's post-phlebitic syndrome manifested in eczema, ulcerations, subcutaneous induration, stasis pigmentation, or persistent or massive board-like edema during the period on appeal.

2. Throughout the period on appeal, the Veteran's 40 percent rating currently in effect for service-connected residuals of a GSW of the left thigh is the maximum schedular rating; factors warranting an extraschedular rating are not shown.

3. A separate rating for limitation of flexion and limitation of adduction of the left hip would result in pyramiding.

4. Throughout the period on appeal, the Veteran has not demonstrated left knee flexion limited to 45 degrees, limitation of extension, instability, ankylosis, impairment of the tibia and fibula, genu recurvatum, or dislocated semilunar cartilage. 

5. At no time during the appeal period did the Veteran meet the schedular requirements for a TDIU, and his service-connected disabilities do not preclude him from obtaining and retaining substantially gainful employment.


CONCLUSIONS OF LAW

1. For the entire period on appeal, the criteria for a disability rating in excess of 10 percent for post-phlebitic syndrome in the left lower extremity have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.112, Diagnostic Code (DC) 7121 (2017).

2. For the entire period on appeal, there is no legal basis for the assignment of a schedular rating higher than 40 percent for the Veteran's service-connected GSW residuals of the left lower extremity.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.71a, DC 5314 (2017).

3. The criteria for entitlement to a TDIU due to service-connected disabilities have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim of an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where the appeal arises from the assignment of an initial rating following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present).  Fenderson v. West, 12 Vet. App. 119 (1999).  Where VA's adjudication of the claim for increase is lengthy, and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different, or "staged," ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

	A. Post-Phlebitic Syndrome

The Veteran contends that he is entitled to an increased disability rating for his service-connected post-phlebitic syndrome.  The Veteran first filed a claim for post-phlebitic syndrome in June 2011 and, in June 2012, the RO granted service connection and assigned a disability rating of 10 percent effective June 10, 2011, the date the claim was received.  In August 2012, the Veteran filed a notice of disagreement in response to the 10 percent rating assigned for his service-connected post-phlebitic syndrome.

Post-phlebitic syndrome is evaluated pursuant to DC 7121.  Under DC 7121 a disability rating of 10 percent is assigned when there is intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking with symptoms relieved by elevation of the extremity or compression hosiery; and a disability rating of 20 percent is assigned when there is persistent edema incompletely relieved by elevation of the extremity with or without beginning stasis pigmentation or eczema.  A disability rating of 40 percent is assigned when there is persistent edema and stasis pigmentation or eczema with or without intermittent ulceration, and a disability rating of 60 percent is assigned when there is persistent edema or subcutaneous induration, stasis pigmentation or eczema and persistent ulceration.  Finally a total disability rating is assigned when there is massive board-like edema with constant pain at rest.  38 C.F.R. § 4.112, DC 7121.

In September 2011, the Veteran underwent a VA contract examination.  The examiner noted a visible varicose vein that was palpable, superficial, and tortuous.  However, there was no evidence of an ulcer, stasis pigmentation, or edema on any extremity. 

In January 2016, the Veteran underwent a VA examination to evaluate the severity of his service-connected post-phlebitic syndrome.  He reported intermittent swelling of his left leg, as well as pain after prolonged periods of walking or standing.  The examiner noted the presence of left leg varicose veins, as well as left leg post-phlebitic syndrome.  The left leg demonstrates aching and fatigue after prolonged standing and/or walking, which were relieved by elevation.  The examiner noted intermittent edema of the left lower extremity.  The Veteran regularly used a cane for assistance with ambulation.  

Most recently, in July 2017, the Veteran was afforded an additional VA examination for his post-phlebitic syndrome.  The examiner noted the presence of left leg varicose veins, as well as left leg post-phlebitic syndrome.  There was no evidence of aching and fatigue after prolonged standing and/or walking.  Additionally, there was no evidence of stasis pigmentation, ulceration, or eczema, on a beginning intermittent, or persistent basis.  The examiner noted intermittent edema of the left extremity.  However, the edema was not persistent, nor incompletely relieved by elevation of the left extremity.  There was no persistent subcutaneous induration or massive, board-like edema.  The Veteran denied constant pain at rest.  The examiner noted that the related symptoms were relieved by compression hosiery.  The Veteran used a cane and a brace on a constant basis to assist with ambulation.  

After considering the lay and medical evidence of record, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his post-phlebitic syndrome of the left lower extremity.  The most probative evidence of record does not demonstrate that the Veteran experienced any eczema, ulcerations, subcutaneous induration, stasis pigmentation, or persistent or massive board-like edema during the period on appeal.  Indeed, the VA examination reports did not indicate that the Veteran demonstrated any symptoms other than intermittent edema, or aching and fatigue of the left leg after prolonged walking or standing.  Even so, the examination reports indicate that these symptoms were relieved by either elevation of the left lower extremity or through use of compression hosiery.  VA treatment records similarly fail to show any such symptomatology that would warrant a rating in excess of 10 percent. 

Accordingly, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to a rating in excess of 10 percent for post-phlebitic syndrome is denied.

	B. Residuals of a GSW to the Left Thigh

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73 (2017).  

A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a). 

For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions, which include 3 muscle groups for the foot and leg (DCs 5310 through 5312) and 6 muscle groups for the pelvic girdle and thigh (DCs 5313 through 5318).  38 C.F.R. § 4.55(b) (2017). 

For muscle group injuries in different anatomical regions which do not act upon ankylosed joints, each muscle group injury shall be separately rated and the ratings combined under the provisions of Sec. 4.25.  38 C.F.R. § 4.55(f) (2017).

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  Furthermore, 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317(2006). 

Residuals of gunshot and shell fragment wounds are evaluated on the basis of the following factors: The velocity, trajectory and size of the missile which inflicted the wounds; extent of the initial injury and duration of hospitalization; the therapeutic measures required to treat the disability; and current objective clinical findings.  38 C.F.R. § 4.56. 

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement, and disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.54 (1996); 38 C.F.R. § 4.56(c), (d) (2017). 

Under 38 C.F.R. § 4.56:

(1) Slight disability of muscles.

(i) Type of injury.  Simple wound of muscle without debridement or infection.

(ii) History and complaint.  Service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of this section.

(iii) Objective findings.  Minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.

(2) Moderate disability of muscles.

(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.

(ii) History and complaint.  Service department record or other evidence of in-service treatment for the wound.  Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle injury as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting of particular functions that are controlled by the injured muscles.

(iii) Objective findings.  Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

(3) Moderately severe disability of muscles.

(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring. 

(ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound.  Record of consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c) and, if present, evidence of inability to keep up with work requirements. 

(iii) Objective findings.  Entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

(4) Severe disability of muscles. 

(i) Type of injury.  Through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring. 

(ii) History and complaint.  Service department record or other evidence showing hospitalization for a prolonged period for treatment of the wound.  Record of consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements. 

(iii) Objective findings.  Ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If present, the following would also be signs of severe muscle injury: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d) (1-4) (2017).

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).  Use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

A November 2008 rating decision granted service connection for status-post residuals of a GSW to the left thigh and awarded a 20 percent disability rating, effective April 9, 2008, under DC 5314.  A February 2010 rating decision increased the disability rating for this injury to 40 percent, effective November 4, 2009.  In June 2011, the Veteran filed an increased rating claim for his service-connected status-post residuals of a GSW to the left thigh. 

The medical evidence of record has shown that the GSW residuals affect two different muscle groups of the Veteran's left thigh, including muscle group XIV, which controls knee function, and muscle group XV which controls hip function.  For compensable muscle group injuries which are in the same anatomical region but do not act on the same joint, the evaluation for the most severely injured muscle group will be increased by one level and used as the combined evaluation for the affected muscle groups 38 C.F.R. §  4.55(e).  Therefore, even though two different muscle groups are affected by this injury, they are evaluated under one disability rating, in this case DC 5314.

In September 2011, the examiner identified injuries to muscle groups XIV and XV.  There was no loss of deep fascia or muscle substance, nor was there impairment of muscle tone.  The examiner noted impaired endurance of the left hip, knee, and ankle.  However, there was no evidence of incoordination.  Muscle strength was graded as a 4.  There was no evidence of muscle herniation, tendon damage, bone damage, joint damage, or nerve damage.  The examiner concluded that the muscle injury resulted in weakness of the left knee and hip.  

Additionally, in January 2016, the Veteran underwent a VA muscle examination.  He reported experiencing chronic pain in his left thigh.  The examiner noted an injury to muscle group XV, which resulted in some impairment of muscle tonus, as well as soft flabby muscles in the wound area.  The examiner further noted consistent weakness, fatigue, and pain.  Muscle strength testing demonstrated no movement against resistance.  No muscle atrophy was observed.  

The Veteran has been assigned a 40 percent rating for his left thigh GSW residuals as of November 4, 2009.  As noted above, 40 percent is the maximum schedular rating warranted for a muscle group XIV injury, which is the most severely injured muscle group in this case.  VA is authorized to assign a rating in excess of 40 percent for this disability if: (1) the disability may be considered under an alternative Diagnostic Code which provides a schedular rating greater than the 40 percent maximum rating available under DC 5314, and the Veteran meets the schedular criteria for the higher evaluation, or, (2) the Veteran's left thigh GSW residuals presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular rating is warranted. 

The Board is unable to identify an additional or alternative Code for the symptoms, which warrants an additional compensable rating or a rating in excess of 40 percent for his left thigh GSW residuals.  The preponderance of the evidence is against a finding that the Veteran meets any schedular criterion for a rating in excess of 40 percent.  Thus, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent for his left thigh GSW residuals under DC 5314.  See 38 C.F.R. § 4.56, 4.73, DC 5314; Schafrath, supra.

However, as the diagnostic codes pertaining to injuries to muscle groups XIV and XV relate to joint function of the knee and hip, the Board has included evaluation of the diagnostic codes for the hip and knee in its analysis.  

The residuals of the left hip GSW may be rated pursuant to DC 5250-5255 for disabilities of the hip and thigh.  38 C.F.R. § 4.71a, DC 5250-5255 (2017).

Under DC 5250 for ankylosis of the hip, the minimum 60 percent rating is warranted for favorable ankylosis, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction.  Id.  A 70 percent rating is warranted for intermediate favorable ankylosis of the hip.  The maximum 90 percent rating is warranted for unfavorable ankylosis of the hip, extremely unfavorable ankylosis, the foot not reaching ground, crutches necessitated.  Id.

Under DC 5251 for limitation of extension of the thigh, a 10 percent rating is warranted for extension limited to 5 degrees.  Id.

Under DC 5252 for limitation of flexion of the thigh, the minimum 10 percent rating is warranted for flexion limited to 45 degrees.  Id.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A 30 percent rating is warranted for flexion limited to 20 degrees.  The maximum 40 percent rating is warranted for flexion limited to 10 degrees.  Id.

Under DC 5253 for impairment of the thigh, the minimum 10 percent rating is warranted for limitation of rotation of, cannot toe-out more than 15 percent, affected leg.  Id.  A 10 percent rating is warranted for limitation of adduction of, cannot cross legs.  The maximum 20 percent rating is warranted for limitation of abduction of, motion lost beyond 10 percent.  Id. 

Under DC 5254 for flail joint hip, the only rating is for 80 percent.  Id.

Under DC 5255 for impairment of the femur, the minimum 10 percent rating is warranted for malunion with slight knee or hip disability.  Id.  A 20 percent rating is warranted for malunion with moderate knee or hip disability.  A 30 percent rating is warranted for malunion with marked knee or hip disability.  A 60 percent rating is warranted for fracture of surgical neck of, with false joint.  A 60 percent rating is warranted for fracture of shaft or anatomical neck with nonunion without loose motion, weight bearing preserved with aid of brace.  The maximum 80 percent rating is warranted for fracture of shaft or anatomical neck of with nonunion, with moose motion (spiral or oblique fracture).  Id.

At a September 2011 VA contract examination, the examiner documented flexion of the left hip to be to 70 degrees, with extension to 25 degrees.  Adduction was to 20 degrees, while abduction was to 30 degrees.  External and internal rotation were both to 40 degrees.  All ranges of motion demonstrated pain.  Repetitive motion was possible, without additional limitation of range of motion. The examiner noted weakness and tenderness of the left hip.  However, there was no evidence of edema, instability, abnormal movement, effusion, redness, heat, deformity, guarding, malalignment, drainage, or ankylosis.  Joint function of the left hip was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

Most recently, in July 2017, the Veteran underwent a VA examination to evaluate the severity of his symptoms in the left hip.  He reported experiencing weekly pain and stiffness, which impeded his ability to bend, walk, and complete activities of daily living.  He required the constant assistance of a cane and a brace to ambulate.  He described flare-ups of his left hip as constant aches, accompanied by occasional swelling.  Flexion was to 40 degrees, and extension was to 15 degrees.  Abduction was to 20 degrees, and adduction was to 15 degrees.  External rotation was to 20 degrees, and internal rotation was to 15 degrees.  Adduction was limited such that the Veteran was unable to cross his legs, and there was evidence of pain with weight bearing.  All ranges of motion exhibited pain and resulted in functional loss, including difficulty squatting, walking heel to toe, and getting up from a chair.  The Veteran was able to perform repetitive use testing with at least three repetitions and over time without additional loss of function or range of motion.  Furthermore, pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over time.  Although the Veteran was not examined after a flare-up, the examiner concluded that the examination results were medically consistent with his statements describing functional loss during a flare-up.  The examiner noted objective evidence of localized tenderness or pain on palpation of the joint, but no evidence of crepitus.  Additional contributing factors of the left hip disability included instability of station, disturbance of locomotion, as well as interference with sitting and standing.  The Veteran did not have ankylosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  

The Board notes that, during the appeal period, the Veteran has demonstrated flexion to 40 degrees, as well as limited adduction that renders him unable to cross his legs.  However, as noted above, the Veteran has already been award a 40 percent rating based on injuries to muscle groups XIV and XV, which address the functions of hip flexion and adduction under DC 5314 and 5315.  Accordingly, a higher or separate rating under DC 5252 or 5253 would be tantamount to pyramiding and duplicative compensation.

The Board has considered whether the Veteran's left hip disability warrants a higher rating under an alternative diagnostic code; however, the record does not show any findings that would warrant a higher rating under an alternate diagnostic code relating to the hip.  See 38 C.F.R. § 4.71(a), DCs 5250, 5251 5254, 5255 (2017).

Regarding the applicable diagnostic codes for the left knee, under 38 C.F.R. § 4.71a, DC 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension or slight flexion between 0 degrees and 10 degrees.

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability; a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.

Under 38 C.F.R. § 4.71a, DC 5258, [d]islocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, is rated as 20 percent disabling.

Under 38 C.F.R. § 4.71a, DC 5260, a 10 percent disability rating is assigned when flexion is limited to 45 degrees; a 20 percent disability rating is assigned when flexion is limited to 30 degrees; a 30 percent disability rating is assigned when flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a (2017). 

Under 38 C.F.R. § 4.71a, DC 5261, a 10 percent disability rating is assigned when extension is limited to 10 degrees; a 20 percent disability rating is assigned when extension is limited to 15 degrees; a 30 percent disability rating is assigned when extension is limited to 20 degrees.  Id. 

Under 38 C.F.R. § 4.71a, DC 5262, impairment of the tibia and fibula warrants a 10 percent rating for malunion of the tibia and fibula with a slight knee or ankle disability.  A 20 percent rating is assigned for malunion of the tibia and fibula with a moderate knee or ankle disability.  A 30 percent rating is assigned for malunion of the tibia and fibula with a marked knee or ankle disability.  See 38 C.F.R. § 4.71a (2017).

DC 5263 is the rating code for genu recurvatum.  Genu recurvatum is a deformity in the knee in which the knee bends backwards

Normal range of motion of the knee is defined as extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2017).

At a September 2011 VA contract examination, the Veteran demonstrated left knee flexion, with pain, to 50 degrees, with extension to 0 degrees.  He was able to complete repetitive range of motion testing without additional limitation of motion.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Additionally, left knee stability testing was normal.  

In July 2017, the Veteran underwent another VA examination to assess his knees.  He reported flare-ups in the form of aching pain, along with weekly swelling.  He also stated that he could not stand for prolonged periods of time, walk as a form of exercise, and found it difficult to sit comfortably.  Flexion was to 60 degrees, while extension was to 0 degrees.  All ranges of motion exhibited pain and resulted in additional functional loss, including difficulty squatting, walking heel to toe, and getting up from a chair.  The examiner noted objective evidence of localized tenderness or pain on palpation of the joint, along with crepitus and pain with weight bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions and over time without additional loss of function or range of motion.  Furthermore, pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over time.  

Although the Veteran was not examined after a flare-up, the examiner concluded that the examination results were neither medically consistent nor inconsistent with his statements describing functional loss during a flare-up.  The examiner could not determine whether pain, weakness, fatigability, and incoordination significantly limited functional ability with flare-ups without resorting to mere speculation.  Additional factors contributing to the left knee disability included disturbance of locomotion and interference with standing.  Muscle strength testing demonstrated active movement against some resistance.  However, there was no evidence of muscle atrophy.  There was no ankylosis of the left knee.  Joint stability testing was normal and demonstrated no evidence of lateral instability or recurrent subluxation.  The Veteran had never had recurrent patellar dislocation, medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome, a meniscal condition, or any other tibial or fibular impairment.  

The evidence of record does not indicate that the Veteran has demonstrated impairment of the left knee warranting a separate compensable rating under 38 C.F.R. § 4.71a, DC 5256-5263.  At no point in time throughout the period on appeal has he demonstrated recurrent subluxation or lateral instability, genu recurvatum, impairment of the tibia and fibula, ankylosis, or dislocated semilunar cartilage.  Additionally, at worst, he has demonstrated flexion to 50 degrees and extension to 0 degrees, neither of which warrant a separate compensable rating under the rating criteria.

The Board has considered whether the Veteran's left knee disability warrants a higher rating under an alternative diagnostic code; however, the record does not show any findings that would warrant a higher rating under an alternate diagnostic code relating to the knee.  See 38 C.F.R. § 4.71(a), DCs 5256-5263 (2017).

Accordingly, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such entitlement to an increased disability rating for residuals of a GSW to the left thigh is denied.

III. TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  

If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to his background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends that due to his service-connected disabilities, he is unable to work.  For the reasons below, the Board finds that the Veteran is not entitled to a TDIU. 

The Veteran has three service-connected disabilities; residuals of a GSW to the left thigh rated at 40 percent; a left thigh scar rated at 10 percent; and post-phlebitic syndrome rated at 10 percent.  His combined rating is only 50 percent.  As such, he does not meet the schedular requirements for the assignment of a TDIU.  Thus, the main question before the Board is whether the Veteran's service-connected disabilities alone rendered him unable to obtain substantially gainful employment.

In this case, the Board finds that consideration of a total rating based on unemployability under the provisions of 38 C.F.R. § 4.16(b) is not warranted.  As discussed more fully below, the most probative evidence shows that the Veteran's service-connected disabilities did not render him unable to obtain or maintain substantially gainful employment. 

In his June 2011 Application for Increased Compensation Based on Unemployability, he mentioned post-phlebitic syndrome as the main disability preventing him from securing or following any substantially gainful occupation.  He reported 2005 as the date he became too disabled to work. 

VA treatment records indicate the Veteran has various medical conditions that have contributed to a decline in his health.  However, as mentioned above he is only currently service connected for post-phlebitic syndrome and residuals of a GSW to his left thigh, including a left thigh scar.  There are also records that indicate he was incarcerated from 1977 to 2009, after which there is no evidence of employment.

A January 2008 VA examination found that the Veteran's occupational activities would not be limited by any muscle pain or weakness.  The diagnosed post-phlebitic syndrome would require regular rest breaks, but was not determined to prohibit all forms of employment 

A September 2011 VA contract examination found that the Veteran's disabilities did not restrict him from performing sedentary activities. 

A January 2016 VA examination report indicated that his left thigh scar did not impact his ability to work.  However, the examiner determined that his post-phlebitic syndrome would limit his ability to walk long distances, use stairs, stand for long periods of time, and lift objects.  Additionally, he was found to be able to sit for only 30 minute periods.  

Most recently, a July 2017 VA opinion determined that the Veteran's service-connected disabilities were less likely to affect his ability to perform sedentary tasks, provided that he was afforded breaks to walk around.

Based on the evidence of record, the Board finds that the Veteran is not unemployable due to his service-connected disabilities.  

The Veteran only has three service-connected disabilities and as discussed above, the combined rating remains at 50 percent.  Although his disabilities do restrict his physical capabilities to a certain degree, the medical opinions of record indicate that he would be capable of performing sedentary work accompanied by periodic breaks.  Therefore, the Veteran does not meet the schedular criteria for a TDIU and referral for extraschedular consideration is not for application.  See 38 C.F.R. § 4.16.
 
The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating in excess of 10 percent for post phlebitic syndrome, associated with status post left thigh gunshot wound, is denied.

Entitlement to a rating in excess of 40 percent for status post residuals of a GSW to the left thigh is denied.

Entitlement to a TDIU is denied.


____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


